                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA

         v.                                            No. 19-cr-10195-WGY
  HAOYANG YU, et al.


               MOTION TO DISMISS INDICTMENT DUE TO
     UNCONSTITUTIONAL SELECTIVE ENFORCEMENT AND PROSECUTION

       Pursuant to the Due Process Clause of the Fifth Amendment, Defendant Haoyang Yu

moves this Court to dismiss the Indictment, because the government has unlawfully targeted Mr.

Yu, a U.S. citizen, for selective enforcement and prosecution based on his Chinese ethnicity. See

U.S. Const., 5th amend.; Armstrong v. United States, 517 U.S. 456 (1996) (citing Yick Wo v.

Hopkins, 118 U.S. 356 (1886)).

       At a minimum, this Court should permit Mr. Yu to conduct discovery in support of these

claims, because similarly situated individuals who are not ethnically Chinese have received

different treatment. See United States v. Tuitt, 68 F. Supp. 2d 4 (D. Mass. 1999).

       Mr. Yu requests a hearing on this motion.




                                                 1
                                              Respectfully submitted,

                                              HAOYANG YU

                                              by his attorneys,

                                                     /s/ William Fick
                                              William W. Fick (BBO #650562)
                                              Daniel N. Marx (BBO #674523)
                                              Amy Barsky (BBO #601111)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              wfick@fickmarx.com
                                              dmarx@fickmarx.com
                                              abarsky@fickmarx.com
Dated: June 22, 2020




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on June 22, 2020.

                                              /s/ William Fick




                                                 2
